                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION – DETROIT


IN RE:
                                                         Chapter 7
           Jeanetta F. Ruckes,                            Case No: 18-57146
                                                         Hon. Maria Oxholm
                      Debtor.

_______________________/


 DEBTOR’S EX-PARTE MOTION TO EXTEND DEADLINE TO ALLOW TIME
               TO FILE THE REQUIRED SCHEDULES

       Now comes, Jeanetta Ruckes, by and through her attorney, Shaunay Steel, and

requests that the time to file required schedules to the be extended pursuant to Fed. R.

Bankr. Proc. 9006(b)(1) and L.B.R. 9006-1(b) by eight (7) days and in support thereof

states as follows:



       1. Debtor filed for relief under Chapter 7 of the Bankruptcy Code on December

          26, 2018.

       2. Debtor schedules were due on January 9, 2019.

       3. Debtor needs some additional time to secure some of her financial

          documents.

       4. Debtor will be able to obtain that information by January 15, 2019 which will

          allow remaining schedules to be filed.




  18-57146-mlo       Doc 12     Filed 01/10/19   Entered 01/10/19 03:07:04   Page 1 of 8
WHEREFORE, based on the foregoing this Honorable Court extend the time for Debtor

to file remaining schedules to the end of the 16th day after the Court renders its decision

on this motion to extend time.



                                                        Respectfully submitted,
                                                        SHAUNAY STEEL ATTORNEY
                                                        AT LAW

                                                        /s/ Shaunay Steel
                                                        Shaunay Steel
                                                        Attorney for Debtor
                                                        26500 Woodward Ave Suite 100
                                                        Royal Oak, Michigan 48067
                                                        ssteellaw@gmail.com




DATED: January 9, 2019




  18-57146-mlo     Doc 12    Filed 01/10/19    Entered 01/10/19 03:07:04     Page 2 of 8
                       UNITED STATES BANKRUPTCY COURT

                         EASTERN DISTRICT OF MICHIGAN

                         SOUTHERN DIVISION – DETROIT

IN RE:

                                                                     Chapter 7

Jeanetta F. Ruckes                                              Case No: 18-57146

                                                                 Hon. Maria Oxholm

                     Debtor.

_______________________/




 PROPOSED ORDER FOR DEBTOR’S EX-PARTE MOTION TO EXTEND DEADLINE
   TO ALLOW TIME TO FILE THE REQUIRED SCHEDULES AND STATEMENTS

This matter having come before the court upon the motion of Debtor's attorney to
extend deadline to file statements and required schedules in Chapter 7 Case and the
Court being otherwise fully advised of the premises;

IT IS ORDERED that Motion be Granted and to Extend Deadline to Allow Time to File
the Required Schedules and Statements .




Date :_______________________                     Judge:_____________________




  18-57146-mlo    Doc 12       Filed 01/10/19   Entered 01/10/19 03:07:04   Page 3 of 8
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT



IN RE:                                                              Chapter 7
Jeanetta F. Ruckes                                              Case No: 18-57146
                                                              Hon. Maria Oxholm
                     Debtor.

_______________________/




                                  NOTICE OF MOTION

Ali Omayan, by and through her attorney, filed papers with the court to obtain an
exparte motion to extend the required deadline to file the remaining schedules and
statements.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in the bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)



       If you do not want the Court to grant the relief requested, or if you want the
Court to consider your views in this motion, within (3) days after service, you or your
attorney must file and serve a response which complies with F.R.Civ. P. 8 (b) (c) and €
and that if such a response is not timely filed and served, the Court may grant the
motion without a hearing in a form consistent with the form notice available to the
clerk:

1.      File with the Court a written response or an answer, explaining your position at:



               U.S. Bankruptcy Court Eastern District of Michigan
                             211 West Fort Street
                           Detroit, Michigan 48226


If you mail your response with the Court for filing you must mail it early enough so the
Court will receive it on or before the date stated above,




     18-57146-mlo   Doc 12     Filed 01/10/19   Entered 01/10/19 03:07:04   Page 4 of 8
You must also mail a copy to:


Shaunay Steel
26500 Woodward Ave Suite 100
Royal Oak, MI 48067

Trustee Homer McClarty
19785 West Twelve Mile Road, #331
Southfield, Michigan 48076

Marion Mack
17515 W. 9th Road
Suite# 420
Southfield, MI 48075

2.     If a response or an answer is timely filed and served, the clerk will schedule a
hearing on the motion and you will be served with a notice of the date, time, and
location of the hearing:



If you or your attorney do not take these steps the Court may decide that you do not
oppose the relief sought in the motion or objection, and may enter an order granting
the relief.




                                                        Shaunay Steel Attorney At Law

Date: January 9, 20189                                  By: /s/ Shaunay Steel
                                                        Shaunay Steel (ARDC 6305227)
                                                        26500 Woodward Ave Suite 100
                                                        Royal Oak, MI 48230
                                                        (313) 977-8999
                                                        ssteellaw@gmail.com




  18-57146-mlo     Doc 12    Filed 01/10/19    Entered 01/10/19 03:07:04     Page 5 of 8
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION – DETROIT




IN RE:                                                        Chapter 7

          Jeanetta F. Ruckes,                                      Case No: 18-57146

                                                                 Hon. Maria Oxholm

                                      Debtor.

_______________________/

                             CERTIFICATE OF SERVICE



I Shaunay Steel, certify and state that on January 9, 2019, I served the following copies
electronically and or via certified mail:

Trustee Homer McClarty
Att: Mr. Homer W. McClarty, Esq.
19785 West Twelve Mile Road, #331
Southfield, Michigan 48076

American Express
PO Box 981537
El Paso, TX 79998

Barclay Bank Delaware
PO Box 8803
Wilmington, DE 19899

Capitol One
PO Box 5253
Carol Stream, IL 60197

Capitol One Bank
PO Box 30285
Salt Lake, UT 84137




  18-57146-mlo      Doc 12   Filed 01/10/19     Entered 01/10/19 03:07:04   Page 6 of 8
Capitol One Bank
PO Box 30285
Salt Lake, UT 84137

Capiton One Auto Finance
CB Disputes Temp O Box 259407
Plano, TX 75025

Citi
POB 6241
Sioux Falls, SD 57117

Credit One Bank
PO Box 98873
Las Vegas, NV 89193

Federal Loan Servicing Credit
PO Box 60610
Harrisburg, PA 17106

LJ Ross Associates
4 Universal Way
Jackson, MI 49202

LoanCare Inc
3637 Sentara Suite 303
Virginia Beach, VA 23452-2000


Nelnet Loan Services
3015 S. Parker Ste 425
Aurora, CO 80014

Nissan Motor
POB 660366
Dallas, TX 75266

Syncb/Amazon
PO BOX 965015
Orlando, FL 32898

SYNCB/Value City Furniture
PO Box 965036
Orlando, FL 32896




  18-57146-mlo     Doc 12   Filed 01/10/19   Entered 01/10/19 03:07:04   Page 7 of 8
Synchrony Bank Lowes
PO Box 965005
Orlando, FL 32896
WFHM
PO Box 10335
Des Moines, IA 50306



                                            /s/Shaunay Steel
                                            Shaunay Steel




 18-57146-mlo   Doc 12   Filed 01/10/19   Entered 01/10/19 03:07:04   Page 8 of 8
